 
 
I 
108th CONGRESS
2d Session
H. R. 4497 
IN THE HOUSE OF REPRESENTATIVES 
 
June 3, 2004 
Mr. Kind (for himself, Mr. Hinchey, Ms. Lofgren, Mr. Owens, and Mr. Simmons) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To establish or expand prekindergarten early learning programs. 
 
 
1.Short titleThis Act may be cited as the Providing Resources and Education for Kids Act (Pre-K). 
2.Findings and purpose 
(a)FindingsCongress finds the following: 
(1)Kindergarten teachers estimate that 1 in 3 children enters the classroom unprepared to meet the challenges of school. 
(2)A 1998 report regarding the prevention of reading difficulties in young children found that— 
(A)preschool children need high quality language and literacy environments in and out of their homes; and 
(B)children need to arrive in the first grade with strong language and cognitive skills and the motivation to learn to read in order to benefit from classroom instruction. 
(3)The first 5 years is a very critical time in a child’s development, and a child’s brain development is far more susceptible to adverse influences than had been previously realized. 
(4)High quality prekindergarten programs can affect a child’s long-term success in areas such as school achievement, higher earnings as adults, and decreased involvement with the criminal justice system. 
(5)Studies of several State prekindergarten initiatives offer convincing evidence of the benefits of early education for children at risk of school failure. These benefits include higher mathematics and reading achievement, stronger learning skills, increased creativity, better school attendance, improved health, and greater involvement by parents in their children’s education. 
(6)Only 1 State, Georgia, currently has a prekindergarten initiative that is universally available to all children in the State. 
(b)PurposeThe purpose of this Act is to improve school readiness for young children by providing grants to States to assist in the creation or expansion of early childhood education programs for children ages 5 and under. 
2.Program authorized 
(a)In generalThe Secretary, in consultation with the Secretary of the Department of Health and Human Services, is authorized to provide grants to State educational agencies, or their equivalent, to allow such agencies to establish or expand prekindergarten early learning programs. 
(b)Eligibility 
(1)In generalTo be eligible to receive a grant award under this Act, a State shall submit an application to the Secretary at such time and in such form and manner as the Secretary may reasonably require and include the information described in paragraph (2). 
(2)ApplicationThe application referred to in paragraph (1) shall include, at a minimum— 
(A)a description of the prekindergarten early learning program that the State will establish; 
(B)a statement regarding how the State educational agency will administer funds to local educational agencies; 
(C)a description of the methods to be used to reach out to local educational agencies to promote this new program and ensure that information is distributed on an equitable basis to all local educational agencies; 
(D)a description of the goals in implementing a prekindergarten early learning program and how such goals will be achieved; 
(E)a description regarding how public schools and community partnerships may work together to reach the maximum number of children; 
(F)a description regarding how the State educational agency will share information with other local educational agencies regarding successful and innovative programs; and 
(G)a description of the long-term strategies for financing prekindergarten early learning programs. 
(c)Federal share 
(1)In generalThe Federal share of the cost of projects funded under this Act shall not exceed— 
(A)50 percent for the first fiscal year; 
(B)45 percent for the second fiscal year; 
(C)40 percent for the third fiscal year; 
(D)30 percent for the fourth fiscal year; and 
(E)25 percent for the fifth fiscal year and each subsequent year. 
(2)Supplement, not supplantA State educational agency or local educational agency shall use funds received under this Act only to supplement the amount of funds that would, in the absence of such Federal funds, be made available from non-Federal sources for the education of children participating in programs assisted under this Act, and not to supplant such funds. 
3.Distribution of funds 
(a)Reservation for outlying areasFrom the amount made available under section 7 to carry out this Act, the Secretary shall reserve a total of 1 percent to provide assistance to the outlying areas on the basis of their respective need for such assistance according to such criteria as the Secretary determines will best carry out the purpose of this Act. 
(b)State distributionThe Secretary shall allocate the remainder of the amount made available under section 7 (after the reservation in subsection (a)) among eligible State educational agencies as follows: 
(1)50 percent of such amount which bears the same ratio as the number of children ages 5 and under, inclusive, in the State bears to the number of such children in all States. 
(2)50 percent of such amount shall be distributed according to each State’s share of allocations under part A of title I of the Elementary and Secondary Education Act of 1965. 
(c)Administrative fundsOf the amount made available to a State educational agency under subsection (b), such agency may use not more than 5 percent of such amount for administrative purposes. 
4.Local activities 
(a)Local applicationTo be eligible to receive a grant award under this Act, a local educational agency shall submit an application to the State educational agency that includes— 
(1)a description of its proposed prekindergarten early learning program; 
(2)the goals and standards for such a program; 
(3)a description of how the agency may work in conjunction with child care providers outside of the public schools to provide community-based kindergarten early learning programs; and 
(4)any other information the State educational agency may reasonably require. 
(b)General uses of fundsA local educational agency that receives a grant award under this Act shall use such funds to establish or expand a prekindergarten early learning program for children ages 5 and under in accordance with subsection (c). 
(c)RequirementsEach local educational agency that receives funds under this Act for a prekindergarten early learning program shall— 
(1)make available transportation for children to participate in such programs; and 
(2)ensure that the ratio of children to staff for a prekindergarten early learning program does not exceed 18:2. 
(d)Permissible uses of fundsA local educational agency that receives funds under this Act may use such funds— 
(1)for professional development for prekindergarten teachers and teacher assistants; 
(2)to provide health care services, such as primary preventative health and safety programs and health screening programs, and to promote enrollment in health insurance programs; 
(3)to work in conjunction with child care providers outside of the public schools to provide community-based prekindergarten early learning programs; and 
(4)to increase salaries for child care providers who work in prekindergarten early learning programs; 
(5)to provide funds to community partnerships. 
5.Accountability 
(a)Local reportsEach local educational agency that receives a grant award under this Act shall submit a report to the State educational agency every 2 years that— 
(1)describes the agency’s activities; 
(2)reports the number of children being served by new or expanded prekindergarten early learning programs; 
(3)describes any improvements in student achievement and school readiness; and 
(4)describes how the agency has reached the goals set forth in its application under section 4(a)(1) in providing early learning programs for children ages 5 and under. 
(b)State reportsEach State educational agency that receives a grant award under this Act shall submit to the Secretary, not less than once every 2 years, a detailed summary of the information submitted under subsection (a). Such report shall also include a description regarding— 
(1)how the State educational agency administered funds to the local educational agencies; 
(2)the measures taken and the effectiveness of such efforts of the State educational agency in reaching out to local educational agencies to promote the program and ensuring information was distributed on an equitable basis; 
(3)how the State educational agency shared information with other local educational agencies regarding successful and innovative programs; and 
(4)the status of the State educational agency in developing long-term strategies for financing pre-K early learning programs. 
6.DefinitionsFor purposes of this Act: 
(1)The term community partnership means an alliance between a local educational agency and 1 or more of the following entities: 
(A)Child care agency. 
(B)Special education provider. 
(C)Community-based organization. 
(2)The term outlying area means the Commonwealth of Puerto Rico and the United States Virgin Islands. 
(3)The term Secretary means the Secretary of Education. 
(4)The term State means each of the 50 States and the District of Columbia. 
7.Authorization of appropriationsThere are authorized to be appropriated to carry out this Act such sums as may be necessary for each of fiscal years 2005 through 2009.  
 
